Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 1 of 9 PageID: 1361




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


    GRANT MORROW on behalf of                     Civil Action No.: 2:1 7-cv-0948 (CCC)(JBC)
    himself and other persons similarly
    situated,                                                     Civil Action

                    Plaintiffs(s)

                         V.


    QUEST DIAGNOSTICS
    INCORPORATED

                    Defendant(s)




       ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT,
       PROVISIONAL CERTIFICATION OF SETTLEMENT CLASS, APPROVAL OF
       NOTICE TO SETTLEMENT CLASS, AND SCHEDULING FINAL APPROVAL
                                HEARING

         This matter having come before the Court on a motion of Plaintiff, Grant Morrow, as

  proposed representative of the Settlement Class, for preliminary approval of the Settlement

  Agreement and other relief, provisional certification of the Settlement Class, appointment of Class

  counsel and Class Representative, approval of the proposed Notices of the Settlement, and setting

  of the Final Approval Hearing, and it appearing that Defendant has not opposed the relief sought

  by this motion;

         After having read and considered the Settlement Agreement, the written submissions, and

  the arguments of counsel, if any, and all papers filed and proceedings in the Action, and for good

  cause having been shown:

         THE COURT HEREBY FINDS:




                                                  1
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 2 of 9 PageID: 1362




           1.     On December 21, 2016, Plaintiff commenced this putative class action against

   Defendant by filing a class-action complaint in the Superior Court of the State of New Jersey, Law

   Division, Middlesex County, which was assigned docket number MID-L-7406-16. Plaintiffs

   complaint arose out of a data breach in which protected health information of approximately

   34,000 patients of Defendant, Quest Diagnostics Incorporated (“Quest”), were obtained by an

   unauthorized third party on November 26, 2016, which was announced by Quest on December 12,

   2016 (hereinafter, “the Incident”).

          2.      Defendant removed the action to this Court on february 13, 2017.

          3.      Defendant filed a motion to dismiss on April 5, 2017 on the grounds that Plaintiff

   (1) Plaintiff lacked Article III standing to sue because he had not alleged any cognizable injury and

   (ii) Plaintiff failed to state a claim upon which relief may be granted.

          4.      Based on Defendant’s motion to dismiss, Plaintiff sought permission from the

   Court to take certain discovery regarding Defendant’s contention that Plaintiff lacked Article III

   standing [D.E. 13], and was permitted to take such discovery [D.E. 26] and thereafter moved for

   permission to file an amended complaint [D.E. 39].

          5.      On December 20, 2017 the Court granted Plaintiffs Motion to Amend the

   Complaint. [D.E. 44].

          6.      On January 30, 2018 Defendant moved to dismiss Plaintiffs first Amended

   Complaint [D.E. 52], with briefing on said motion being completed on March 14, 2018. [D.E. 59].

          7.      On July 27, 2018, this Court referred the parties to mediation before mediator

   Sheryl M. Goski, Esq. [D.E. 79].

          8.      Pursuant to the Court’s referral to mediation, the parties engaged in good-faith,

  arms-length settlement negotiations during a full-day mediation on September 24, 2018 before



                                                     2
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 3 of 9 PageID: 1363




   Sheryl M. Goski, Esq. These negotiations involved exchanges of the parties’ positions, relevant

   legal authorities, data regarding the breach and its effect on putative class members, and other

   information. That mediation session resulted in a framework for settlement. The parties continued

   negotiations regarding the terms of the Settlement Agreement until the date of its execution.

           9.        On September 27, 2019, Plaintiff filed a motion with the consent of Defendant,

   seeking permission from the Court to file a Second Amended Complaint. [D.E. 104] The Second

   Amended Complaint is to be considered the Operative Complaint for purposes of the proposed

   Class Action Settlement.

           10.       Plaintiff and Defendant, and their respective attorneys of record, taking into account

   the risks, uncertainties, delay, and expense involved in this matter, as well as other relevant

   considerations have concluded that it is in the best interests of the Plaintiff, the Potential Class,

   and Defendant to compromise and settle this matter fully and finally in the manner and upon the

   terms and conditions set forth in the Settlement Agreement. Defendants have agreed to provide

   relief to members of the Settlement Class pursuant to the Settlement Agreement in exchange for

  the release of certain claims by Plaintiff and Settlement Class Members as more fully set forth in

   the Settlement Agreement.

          11.       The Settlement Agreement provides, among other things:

                 a. Defendant will pay One Hundred Ninety-Five Thousand Dollars and No Cents

                    ($195,000.00) to create the Settlement Fund.

                 b. The Settlement Fund will be used to pay Settlement Class Members who submit

                    valid and timely Claims, Service Award, Attorneys’ fees and Expenses, and any

                    taxes due on the Settlement Fund.

                 c. The funds in the Settlement Fund shall be distributed as follows:



                                                       3
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 4 of 9 PageID: 1364




                  i.   Step 1: Within three (3) business days after Defendant’s payment / deposit
                       into the escrow bank account, the Settlement Administrator will use the funds
                       in the Settlement Fund to pay (i) any taxes due on the Settlement Fund, (ii)
                       any Service Award approved by the Court, and (iii) the Attorneys’ fees and
                       Expenses approved by the Court. The balance of the Settlement Fund after
                       these payments are made is the “Net Settlement Fund Amount.”

                  ii. Step 2: Within sixty (60) calendar days after the Effective Date, the
                      Settlement Administrator will pay, from the Settlement Fund, moneys to
                      Settlement Class Members who submit valid and timely claims pursuant to the
                      following terms:

                       (a) Settlement Class Members who submit documentary evidence establishing
                           actual monetary loss resulting from the Incident shall be reimbursed for
                           the loss established, up to a limit of Two Hundred Fifty Dollars and No
                           Cents ($250.00) per claimant.

                       (b) Settlement Class Members whose HIV test results were obtained during
                           the Incident will be paid Seventy-Five Dollars and No Cents ($75.00)
                           without a requirement of establishing actual monetary loss.

                 iii. An eligible Settlement Class Member may receive distributions pursuant to
                      both Paragraph (a) and Paragraph (b) above, for a maximum payment of
                      Three Hundred Twenty-Five Dollars and No Cents ($325.00).

                 iv. If the aggregate value of the valid and timely claims exceeds the Net
                     Settlement Fund Amount, then the amount paid to Settlement Class Members
                     who submit valid and timely claims will be reduced on apro rata basis until
                     the amount paid to Settlement Class Members who submit valid and timely
                     claims equals the Net Settlement Fund Amount.

                 v.    Step 3: Any funds remaining in the Settlement Fund after Steps 1 and 2 (the
                       “Residual Settlement Payments Fund”) shall be used to offset settlement
                       notice and administration costs paid or incurred.

              c. Plaintiff shall petition the Court to approve an award of Attorney’s Fees and

                 Expenses, and a Service Award for Plaintiff, not to exceed $95,000.

              d. Defendant shall pay with funds not included in the Total Settlement Fund the

                 Claims Administrator’s fees and costs of Administration.

        12.      The Court has jurisdiction over the subject matter of the Action and the Parties.




                                                  4
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 5 of 9 PageID: 1365




           13.       The Court preliminarily finds that the proposed settlement is fair, reasonable and

   adequate, was negotiated at arm’s length and was entered into by the parties in order to avoid the

   costs, uncertainty and risks of continuing litigation and the proposed class settlement reflects the

   strengths and weaknesses of the claims and defenses in the case.

           14.     Good cause exists for the Court to conclude that the Settlement satisfies the

   prerequisites for class certification under Fed. R. Civ. P. 23(a), (b)(3) & (e).

           15.     Plaintiff can fairly and adequately represent and protect the interests of the

   Settlement Class.       The Court preliminarily finds that the Plaintiff is an adequate Class

   Representative.

           16.    The Attorneys representing Plaintiff and proposed Class Counsel for the Settlement

   Class, John A. Yanchunis and Patrick Barthie of Morgan & Morgan Complex Litigation Group,

   James Barry of the Locks Law firm, LLC, and Michael Glapem of Javerbaum Wurgaft Hicks

   Kahn Wilcstrom and Sinins, P.C, are experienced in litigating class action claims of the type

   involved in this matter and are adequate Class Counsel.

          17.     The proposed Settlement, on the terms and conditions set forth in the Settlement

  Agreement, is fundamentally fair, reasonable, adequate and is in the best interests of the Settlement

   Class members, especially in light of the benefits achieved on their behalf, the risk and delay

  inherent in litigation, and the damages available.

          ITISTHEREFOREONTHIS_-DAYOF                              0                   ,2O19ORDERED

          AS FOLLOWS:

          18.     The Motion for Preliminary Approval of the Proposed Class Action Settlement be

  and is hereby GRANTED.




                                                     5
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 6 of 9 PageID: 1366




            19.       The Settling Parties shall comply with the terms and conditions and schedule set

   forth in the terms of the Settlement Agreement.

            20.       Grant Morrow is hereby appointed to serve as Class Representative.

            21.       The Court appoints John A. Yanchunis and Patrick Barthie of Morgan & Morgan

   Complex Litigation Group, James Barry of the Locks Law Firm, LLC, and Michael Glapem of

   Javerbaum Wurgaft Hicks Kahn Wikstrom and Sinins, P.C. as Class Counsel for the Settlement

   Class.

            22.       Pursuant to Fed. R. Civ. P. 23 the Court hereby certifies the following class for

   settlement purposes:

                  All persons residing in the United States whose personal infonnation was
                  obtained by an unauthorized third party in the Incident. Excluded from the
                  Settlement Class are the judge and magistrate judge presiding over this matter,
                  any members of their judicial staff, the officers and directors of Defendant, and
                  persons who timely and validly request exclusion from the Settlement Class.

            23.      Heffler Claims Group is hereby appointed to serve as the Claims Administrator and

   shall be responsible for administering the settlement in accordance with the terms of the Settlement

  Agreement.

            24.      The costs of administering the settlement, including but not limited to, the Claims

  Administrator’s Fees and Costs of Administration, shall be paid by Defendant, with funds not

   included in the Settlement Fund, except as provided in the Settlement Agreement.

            25.      The Court approves the proposed form and method of Notices as set forth in the

  Settlement Agreement as fair, adequate and reasonable. The Court finds that the Notices comply

  with Fed. R. Civ. P. 23(c)(2)(B) and due process and is the best notice practicable under the

  circumstances.




                                                       6
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 7 of 9 PageID: 1367




           26.     The Court orders that notice of preliminary approval of the Settlement Agreement

   and exclusion and objection procedures be given by direct mail notice and website notice as set

   forth in the Settlement Agreement. It is further ordered that mutually agreed upon, reasonable and

   non-substantive changes to the notices may be made without necessity of further order.

           27.     Any member of the Settlement Class may elect to be excluded from the Settlement

   and the Settlement Class. A Settlement Class Member who desires to be excluded from from the

   Settlement Class must submit a signed request for exclusion in accordance with the terms of the

   Settlement Agreement.

           28.     Any members of the Settlement Class who submit valid and timely requests for

   exclusion shall have no rights under the Settlement Agreement, and shall not be afforded any of

   the rights or relief described therein.

           29.     All members of the Settlement Class who do not submit valid and timely requests

   for exclusion shall be bound by the terms of the Settlement Agreement and any and all judgments

   or Orders entered by the Court in connection with the Settlement.

           30.     At least fourteen days prior to the Objection Deadline, Class Counsel shall move

   for an award of attorneys’ fees and expenses and a service award for the Class Representative.

           31.     A final hearing on the fairness of the Class Settlement Agreement, any objections

  thereto, the application for Class Counsel fees and Expenses and Plaintiffs Service Award,

  certification of the Settlement Class, and entry of a final judgment and order for dismissal is

  scheduled for       FC :,rc.jc1t1              .     to; O This hearing may be adjourned from time

  to time without further or prior notice by oral announcement or written order of the Court.

          32.     Any Settlement Class member may appear at the aforementioned Final Approval

  Hearing, in person or through counsel (at the Settlement Class member’s own expense), and be



                                                   7
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 8 of 9 PageID: 1368




   heard in support of or in opposition to the fairness, reasonableness and adequacy of the proposed

   Settlement, Class Counsel’s Fee and Class Counsel’s expenses, and the Class Representative

   Incentive Award. However, no person shall be heard in opposition to the proposed Settlement,

   fees and awards, and no paper or brief submitted by such person shall be received or considered

   by the Court, unless such person has timely filed a written objection with the Court, and has sent

   a copy of that written objection to Class Counsel and defendant’s counsel in the manner set forth

   in the Settlement Class Notice.

           33.     Objections not conforming to the requirements set forth herein and in the

   Settlement Class Notice shall be stricken and not considered or heard by the Court.

           34.     Any Settlement Class member who excludes himlherself from the Settlement Class

   cannot object to the terms of the Settlement.

           35.     In the event that the Settlement Agreement is not approved by the Court, or if

   approval of the Settlement Agreement, including the entry of this Order or the Final Approval

   Order and Judgment, is reversed or modified on appeal (except for the modification of Class

   Counsel’s Fee and Class Counsel’s Expenses), or any one of the conditions precedent set forth in

   the Settlement Agreement is not met then this Order and the Final Approval Order and Judgment

   including but not limited to the provisional class certification to effectuate the Settlement

   Agreement and all fmdings of fact and conclusions of law therein, shall be automatically dissolved

   ab initio and become null and void and of no force and effect, without further Order of the Court,

   and in such event Defendant status quo ante rights to oppose any subsequent efforts by the Plaintiff

   to certify this action as a class action and all other defenses, rights, and positions shall in all respects

   be unaffected and preserved, as shall those rights of the Plaintiff and each of the Settlement Class

   Members.



                                                        8
Case 2:17-cv-00948-CCC-JBC Document 116 Filed 10/25/19 Page 9 of 9 PageID: 1369




          36.     Summary of Deadlines. The preliminarily approved settlement shall be

   administered according to its terms pending the Final Approval Hearing. Deadlines arising under

   the Settlement Agreement and this Order include but are not limited to:

                  Notice Deadline: 30 days following Preliminary Approval

                  Motion for Final Approval: 14 days prior to Objection Deadline

                  Motion for Service Awards, Attorney’s Fees and Costs: 14 days prior to the Opt-

                  Out Deadline and Objection Deadline.

                  Opt-Out Deadline: 45 days after the Notice Deadline

                  Objection Deadline: 45 days after the Notice Deadline

                 Replies in Support of Final Approval, Service Awards and Fee Requests: 7

                 days prior to the Final Approval Hearing

                  Claim Deadline: 180 Days after the Notice Deadline

                 Final Approval Hearing: On or after 110 days following Preliminary Approval




                                               HON. CLAIRE C. CECCHI, U.S.D.J




                                                  9
